Citation Nr: 1018331	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-14 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased rating for residuals of a 
right heel avulsion fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to January 
1974.  He also served with the National Guard from November 
1980 to November 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2010 written brief presentation, the 
representative argues that the appellant's residuals of a 
right heel avulsion fracture have worsened since his last VA 
examination in November 2003.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and a veteran's contention that the pertinent 
disability had increased in severity).  Thus, another 
examination is warranted.

A June 2004 VA treatment record shows that the Veteran had 
received VA treatment for low back pain since 1990.  VA 
treatment records from 1990 to 1994 and from September 2002 
to March 2006 are of record.  Any additional VA treatment 
records pertaining to care between 1994 and 2002, and since 
2006 need to be obtained.

In a December 2004 notice of disagreement, the representative 
reported that the Veteran injured his back during a weekend 
drill with the California National Guard in Fullerton, 
California in 1983 or 1984.  While the appellant submitted 
some service treatment records from his California Army 
National Guard service, a complete copy of his Army National 
Guard treatment records need to be obtained, as well as 
evidence showing the dates of all National Guard service, to 
include any term of active duty for training, and inactive 
active duty for training.

In light of treatment on several occasions for back 
symptomatology during the Veteran's period of active duty, a 
VA examination is necessary for the adjudication of this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to confirm the 
Veteran's National Guard and/or Reserve 
service dates, to include each and every 
period of ACDUTRA and INACDUTRA service.  
All efforts to obtain these records 
should be fully documented.  The 
appellant's California Army National 
Guard and/or Reserve units, as well as 
the National Personnel Records Center 
must provide a negative response if 
records are not available.  If the RO 
cannot locate any identified federal 
records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO must ask the Veteran to submit 
all service personnel and treatment 
records in his possession, to include all 
records from his California Army National 
Guard service.  The RO must also contact 
the National Personnel Records Center, as 
well as the California Army National 
Guard, in an attempt to secure all 
service treatment records from his 
service with the Army National Guard.  
The RO should associate any obtained 
records with the appellant's claim 
folder.  If the RO cannot locate all 
service treatment records from any 
logical source or records depository, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO should ask the Veteran to 
identify all VA treatment for his back 
disability from 1994 to September 2002, 
and to identify all treatment, VA and 
non-VA, for his back and heel 
disabilities since April 2006.  Any such 
records should be associated with the 
Veteran's claims folder.  If the RO 
cannot locate any VA records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

4.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination.  
The claims folder is to be made available 
to the examiner to review.  In accordance 
with the latest AMIE worksheets for 
rating ankle disabilities, the examining 
physician is to provide a detailed review 
of the appellant's pertinent medical 
history, current complaints, and the 
nature and extent of any disability due 
to residuals of a right heel avulsion 
fracture.  The examiner must also opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current back disorder is related to 
service.  A complete rationale for any 
opinion offered must be provided.

In preparing any opinion, the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining doctor 
must specifically explain why the cause 
of any current any current back disorder 
is unknowable.

The VA examiner must append a copy of his 
or her curriculum vitae to the 
examination report. 
 
5.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
any scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the development requested is 
completed, the RO should review the 
examination report and medical opinion to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the report or medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate 
the claims of entitlement to an increased 
rating for residuals of a right heel 
avulsion fracture, and entitlement to 
service connection for residuals of a 
back injury.  If any benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

